DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US PG. Pub. 2016/0056055) in view of Brown et al. (US PG. Pub. 2011/0235304).

Regarding claim 1 – Ko teaches a device package (fig. 9G & 9H [title] Ko states, “Manufacturing method of semiconductor device”), comprising: a foundation layer (910 [paragraph 0103] Ko states, “interposer 910”) having one or more dies (950 [paragraph 0109] Ko states, “semiconductor die 950”) disposed on the foundation layer, wherein each die has a front side surface (lower surface having die contacts 951 thereon) that is electrically coupled ([paragraph 0109] Ko states, “The semiconductor die 950 is electrically connected to the interposer 910 through the die contact 951”) to the foundation layer (910) and a back side surface (top surface of the dies 950) that is 
 	Ko fails to teach wherein the stiffening layer has a shape selected from the group consisting of a picture frame and an I-shape.
 	Brown teaches a device package (figs. 2-3 [title] Brown states, “IC package stiffener with beam”) having a stiffening layer (30 [paragraph 0026] Brown states, “stiffener 30”) formed on the back side surface (top surface of IC 12) of at least one of the one or more dies (12 [paragraph 0026] Brown states, “a stiffener 30 that is affixed to a surface of the IC 12 (in this case, the top surface)”), wherein the stiffening layer (30) has a shape selected from the group consisting of a picture frame ([paragraph 0027] Brown states, “as shown in FIG. 3, a central aperture 42 provides an opening in a central region of the flat portion 32 of the stiffener 30”; figure 3 shows the stiffening layer 30 having a “picture frame” shape) and an I-shape.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the device package having a stiffening layer as taught by Ko with the stiffening layer having a picture frame shape as taught by Brown because Brown states, “The aperture 42 allows a reduction in the use of material as well as in an area for improved heat dissipation” [paragraph 0027].
 	
Regarding claim 2 – Ko in view of Brown teach the device package of claim 1, wherein the stiffening layer (Ko; fig. 9H, 970) is directly coupled to the back side surface of the one or more dies (950) without an adhesive layer ([paragraph 0112] Ko states, “The 

Regarding claim 3 – Ko in view of Brown teach the device package of claim 1, wherein the stiffening layer (Ko; fig. 9H, 970) includes one or more materials, and wherein the one or more materials include at least one of a metal ([paragraph 0116] Ko states, “The example stiffener 970 discussed herein is generally formed from conductive metal material”), a metal alloy, and a ceramic.

Regarding claim 4 – Ko in view of Brown teach the device package of claim 1, further comprising a PCB substrate (Ko; fig. 9H, [paragraph 0120] Ko states, “the completed semiconductor device may be mounted to be electrically connected (e.g., directly connected) to a printed circuit board (PCB) or other substrate (or wafer, other semiconductor device, die, etc.) through the contact structures 930”) formed below the foundation layer (910), wherein the PCB substrate is electrically coupled to the foundation layer (discussed in paragraph 0120 as discussed above).
 	Ko in view of Brown do not specifically teach wherein the PCB substrate is a motherboard.
 	Official Notice is taken that a motherboard can also be considered structurally and functionally similar to a PCB substrate. Therefore, it would have been obvious to a person having ordinary skill in the art to consider the PCB discussed by Ko to be a motherboard because motherboards are commonly known to have mounted thereon 

Regarding claim 5 – Ko in view of Brown teach the device package of claim 1, wherein the stiffening layer (Ko; fig. 9G & 9H, 970) is formed to reduce warpage ([paragraph 0112] Ko states, “the stiffener 970 may be integrally coupled to the encapsulant 960 and/or die 950 without using adhesive, and thus for example act more directly to counteract warpage in the underlying structure than would be possible with an intervening adhesive layer”) based on the foundation layer (910) and the one or more dies (950).

Regarding claim 6 – Ko in view of Brown teach the device package of claim 3, but fail to teach wherein the one or more materials of the stiffening layer are formed on the back side of the die using a cold spray process.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “stiffening layer”, does not depend on its method of production, i.e. “cold spray process”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).



Regarding claim 9 – Ko in view of Brown teach the device package of claim 1, further comprising an underfill layer (Ko; fig. 9H, 960 [paragraph 0114] Ko states, “mold material 960”) formed between the one or more dies (950) and the foundation layer (910; claimed structure shown in figure 9H).

Regarding claim 10 – Ko in view of Brown teach the device package of claim 1, wherein the stiffening layer (Ko; fig. 9H, 970) is formed on the die (950) at a wafer level (figure 9H shows a structure that is considered a “wafer level”) or a panel level.

Regarding claim 11 – Ko in view of Brown teach the device package of claim 1, wherein the foundation layer (Ko; fig. 9H, 910) is a printed circuit board (foundation layer 910 is considered a “printed circuit board” [paragraph 0105] Ko states, “the RDL 915 may be formed by forming a dielectric layer 916 and forming a conductive layer 917 on and/or extending through the dielectric layer. Such dielectric layer 916 and conductive layer 917 forming may then be repeated multiple times if a multi-layer RDL is desired”).

Regarding claim 12 – Ko teaches a method of forming a device package (fig. 9G & 9H [title] Ko states, “Manufacturing method of semiconductor device”), the method 
 	Ko fails to teach wherein the stiffening layer has a shape selected from the group consisting of a picture frame and an I-shape.
 	Brown teaches a device package (figs. 2-3 [title] Brown states, “IC package stiffener with beam”) having a stiffening layer (30 [paragraph 0026] Brown states, “stiffener 30”) formed on the back side surface (top surface of IC 12) of at least one of the one or more dies (12 [paragraph 0026] Brown states, “a stiffener 30 that is affixed to a surface of the IC 12 (in this case, the top surface)”), wherein the stiffening layer (30) has a shape selected from the group consisting of a picture frame ([paragraph 0027] Brown states, “as shown in FIG. 3, a central aperture 42 provides an opening in a central region of the flat portion 32 of the stiffener 30”; figure 3 shows the stiffening layer 30 having a “picture frame” shape) and an I-shape.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of forming a device package having a stiffening layer as taught by Ko with the stiffening layer having a 

Regarding claim 13 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9H, 970) is directly coupled to the back side surface of the one or more dies (950) without an adhesive layer ([paragraph 0112] Ko states, “The stiffener 970 may, for example, be formed on (e.g., directly on) the surface of the encapsulant 960 and/or the first surface 950a of the semiconductor die 950”).

Regarding claim 14 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9H, 970) includes one or more materials, and wherein the one or more materials include at least one of a metal ([paragraph 0116] Ko states, “The example stiffener 970 discussed herein is generally formed from conductive metal material”), a metal alloy, and a ceramic.

Regarding claim 15 – Ko in view of Brown teach the method of claim 12, further comprising a PCB substrate (Ko; fig. 9H, [paragraph 0120] Ko states, “the completed semiconductor device may be mounted to be electrically connected (e.g., directly connected) to a printed circuit board (PCB) or other substrate (or wafer, other semiconductor device, die, etc.) through the contact structures 930”) formed below the foundation layer (910), wherein the PCB substrate is electrically coupled to the foundation layer (discussed in paragraph 0120 as discussed above).

 	Official Notice is taken that a motherboard can also be considered structurally and functionally similar to a PCB substrate. Therefore, it would have been obvious to a person having ordinary skill in the art to consider the PCB discussed by Ko to be a motherboard because motherboards are commonly known to have mounted thereon semiconductor devices, interposers, and additional circuit boards. Motherboards allow for high density connection from a diverse number of electrical elements/components.

Regarding claim 16 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9G & 9H, 970) is formed to reduce warpage ([paragraph 0112] Ko states, “the stiffener 970 may be integrally coupled to the encapsulant 960 and/or die 950 without using adhesive, and thus for example act more directly to counteract warpage in the underlying structure than would be possible with an intervening adhesive layer”) based on the foundation layer (910) and the one or more dies (950).

Regarding claim 18 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9H, 970) is formed using one or more patterns ([paragraph 0115] Ko states, “in various example implementations some or all of the stiffener 970 layers may be patterned”).

Regarding claim 20 – Ko in view of Brown teach the method of claim 12, further comprising an underfill layer (Ko; fig. 9H, 960 [paragraph 0114] Ko states, “mold 

Regarding claim 21 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9H, 970) is formed on the die (950) at a wafer level (figure 9H shows a structure that is considered a “wafer level”) or a panel level.

Regarding claim 22 – Ko in view of Brown teach the method of claim 12, wherein the foundation layer (Ko; fig. 9H, 910) is a printed circuit board (foundation layer 910 is considered a “printed circuit board” [paragraph 0105] Ko states, “the RDL 915 may be formed by forming a dielectric layer 916 and forming a conductive layer 917 on and/or extending through the dielectric layer. Such dielectric layer 916 and conductive layer 917 forming may then be repeated multiple times if a multi-layer RDL is desired”).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Brown et al. as applied to claims 1 and 12 above, and further in view of Chi et al. (US PG. Pub. 2011/0291249).

Regarding claim 8 – Ko in view of Brown teach the device package of claim 1, wherein the stiffening layer (Ko; fig. 9H, 970) is formed directly (discussed in the rejection to claim 1 above) on the one or more dies (950) but fails to teach wherein the device package further comprises a gap between each of the one or more dies, and wherein the stiffening layer is formed on the one or more dies and not formed on the gap.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the device package having a stiffening layer formed directly on the dies as taught by Ko in view of Brown with the stiffening layer having a gap between the dies as taught by Chi because Chi states regarding the individual stiffening layers, “the raised die paddle 124 becomes a heat sink or heat spreader to dissipate heat generated by semiconductor die 130” [paragraph 0058]. Having the stiffening layers being separated by a gap along the singulation line will reduce stress within each device package during the cutting process.

Regarding claim 19 – Ko in view of Brown teach the method of claim 12, wherein the stiffening layer (Ko; fig. 9H, 970) is formed directly (discussed in the rejection to claim 1 above) on the one or more dies (950) but fails to teach wherein the device package further comprises a gap between each of the one or more dies, and wherein the stiffening layer is formed on the one or more dies and not formed on the gap.
 	Chi teaches a device package (figs. 3L & 3M [title] Chi states, “Semiconductor device”) further comprising a gap (gap shown between the two dies 130) between each 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the device package having a stiffening layer formed directly on the dies as taught by Ko in view of Brown with the stiffening layer having a gap between the dies as taught by Chi because Chi states regarding the individual stiffening layers, “the raised die paddle 124 becomes a heat sink or heat spreader to dissipate heat generated by semiconductor die 130” [paragraph 0058]. Having the stiffening layers being separated by a gap along the singulation line will reduce stress within each device package during the cutting process.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Brown et al. as applied to claim 14 above, and further in view of Chan et al. (US PG. Pub. 2015/0125636).

Regarding claim 17 – Ko in view of Brown teach the method of claim 14, wherein the one or more materials of the stiffening layer (Ko; fig. 9H, 970) are formed on the back side (top surface of die 950) of the die (950).
 	Ko in view of Brown fail to teach wherein the stiffening layer is formed by using a cold spray process.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the stiffening layer as taught by Ko in view of Brown with the stiffening layer being formed by using a cold spray processes as taught by Chan because Chan states, “A temperature, particle size, and velocity of the cold spray deposition method can be adjusted to prevent damage to stiffener layer 102 during deposition of the cold spray… A material makeup of the cold spray can be adjusted to match a cosmetic look of the housing.” [paragraph 0020 & 0018].

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847